Citation Nr: 0300028	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  02-15 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for irritable bowel syndrome.

2.  Entitlement to a disability rating in excess of 
40 percent for a neurogenic bladder.

3.  Entitlement to special monthly compensation at a rate 
in excess of that authorized by 38 U.S.C. § 1114(m).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1996.  

These matters come to the Board of Veterans' Appeals (the 
Board) on appeal of several rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (the 
RO).  

In an August 2001 rating decision, the RO effectuated an 
August 2001 Board decision by granting entitlement to 
special monthly compensation due to loss of use of the 
lower extremities pursuant to 38 U.S.C.A. § 1114(l) (West 
1991).  With the grant of special monthly compensation due 
to loss of use of the lower extremities, the RO terminated 
entitlement to special monthly compensation based on the 
need for regular aid and attendance, which is also payable 
pursuant to 38 U.S.C.A. § 1114(l).  

In the August 2001 rating decision the RO also granted 
service connection for loss of use of both lower 
extremities and assigned a 100 percent rating for that 
disability.  Because of this grant of service connection, 
the RO increased the amount of special monthly 
compensation to that payable pursuant to 38 U.S.C.A. 
§ 1114(m) due to the veteran having lost the use of the 
lower extremities and having an additional, independent 
disability rated as 100 percent disabling (residuals of 
breast cancer).  The RO also granted entitlement to 
special monthly compensation in accordance with 
38 U.S.C.A. § 1114(k) for having lost the use of a 
creative organ (atrophy of the uterus due to chemotherapy) 
and the right breast.

In a February 2002 rating decision the RO granted service 
connection for a neurogenic bladder and assigned a 
40 percent rating.  In a June 2002 rating decision the RO 
effectuated a May 2002 Board decision by granting service 
connection for irritable bowel syndrome, and assigned a 
30 percent rating.  The veteran has perfected appeals of 
the denial of special monthly compensation in excess of 
that payable pursuant to 38 U.S.C.A. § 1114(m), and the 
ratings assigned for a neurogenic bladder and irritable 
bowel syndrome.

For good cause shown, namely the veteran's terminal 
illness, her motion for advancement on the docket was  
granted.  See 38 U.S.C.A. § 7107(a) (West 1991); 38 C.F.R. 
§ 20.900(c) (2002).  The veteran testified at a hearing 
chaired by the undersigned Board member in November 2002.


FINDINGS OF FACT

1.  The veteran's service-connected irritable bowel 
syndrome is manifested by constipation with more or less 
constant abdominal distress.

2.  The veteran's service-connected neurogenic bladder is 
manifested by voiding dysfunction requiring the use of 
absorbent materials that must be changed no more than four 
times a day.

3.  As the result of service-connected disability the 
veteran has lost the use of both feet, and she has an 
additional permanent disability independently ratable at 
100 percent that is separate and distinct from the loss of 
use of both feet.

4.  The veteran does not have the disabilities listed in 
38 U.S.C.A. § 1114(m) or 38 U.S.C.A. § 1114(n), she has 
not suffered the anatomical loss of both arms so near the 
shoulder as to prevent the use of a prosthetic appliance, 
she is not blind or deaf, she is not paraplegic, nor has 
she lost bowel or bladder sphincter control.

5.  The previous grant of special monthly compensation 
based on the need for regular aid and attendance was due 
to the veteran's lack of mobility caused by injury to the 
abdominal muscles.  She was also granted special monthly 
compensation for loss of use of the feet due to her lack 
of mobility caused by injury to the abdominal muscles.  
The grants of special monthly compensation due to the need 
for regular aid and attendance and for having lost the use 
of the feet were not based on separate and distinct 
disabilities.

6.  The veteran has not lost the use of three extremities.

7.  The veteran does not have three disabilities 
independently rated as 100 percent disabling.

8.  The veteran is not entitled to the full rate of 
special monthly compensation authorized by 38 U.S.C.A. 
§ 1114(o) or (p), nor is she entitled to the intermediate 
rate between 38 U.S.C.A. § 1114(n) and (o).


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for irritable bowel syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7319 (2002).

2.  The criteria for a disability rating in excess of 
40 percent for a neurogenic bladder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.115a, 4.115b, Diagnostic Code 
7542 (2002).

3.  The criteria for entitlement to special monthly 
compensation at a rate in excess of that payable pursuant 
to 38 U.S.C.A. § 1114(m) are not met.  38 U.S.C.A. 
§§ 1114(l)-(r), 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to a 60 percent 
disability rating for a neurogenic bladder, and a higher 
rating for irritable bowel syndrome.  She further contends 
that she is entitled to special monthly compensation at 
the full rate payable pursuant to 38 U.S.C.A. § 1114(o) or 
(p), or the maximum rate payable pursuant to 38 U.S.C.A. 
§ 1114(r).

In the interest of clarity, the Board will initially 
review various laws generally pertaining to the issues on 
appeal.  The Board will then move on to an analysis of 
these issues.  Although all of the evidence in the claims 
file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate her claim and to 
assist her in obtaining the relevant evidence, and finds 
that the provisions of the laws and regulation apply to 
the veteran's claim.  The Board further finds that 
development of the issues on appeal has proceeded in 
accordance with the laws and regulation.  See, in general, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 
(2002); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).

The VCAA alters the legal landscape in three distinct 
ways: standard of review, notice and duty to assist. The 
Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of Review

The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The current standard of review is as follows.

The evaluation of the level of disability is to be based 
on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that "when the 
positive and negative evidence relating to a veteran's 
claim are in 'approximate balance,' thereby creating a 
'reasonable doubt' as to the merits of his or her claim, 
the veteran must prevail."  Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001).  If the Board determines that 
the preponderance of the evidence is against the claim, it 
has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Duty to notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that she is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on her behalf.  VA will also request 
that the veteran provide any evidence in her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The RO provided the veteran a statement of the case in 
October 2002, in which the RO informed the veteran of the 
regulatory requirements for establishing entitlement to 
higher ratings, including special monthly compensation, 
and the rationale for determining that the evidence she 
had then submitted did not show that those requirements 
were met.  The RO notified the veteran that her case was 
being sent to the Board, and informed her that any 
additional evidence that she had should be submitted to 
the Board.  

In a December 12, 2002 letter, the Board informed the 
veteran of the provisions of the VCAA in terms of VA's 
duty to inform her of the evidence needed to substantiate 
her appeals, including the specific criteria for 
entitlement to higher ratings and special monthly 
compensation.  The Board also informed the veteran of the 
information and evidence she was required to submit, and 
the evidence that VA would obtain on her behalf.  In a 
letter dated December 17, 2002, the veteran responded that 
she had no additional information or evidence to submit.  
The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate her claim.

Duty to assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain service medical records, if relevant to 
the claim; other relevant records pertaining to service; 
VA medical records; and any other relevant records held by 
any other source.  The veteran is also required to provide 
the information necessary to obtain this evidence, 
including authorizations for the release of medical 
records.  In a claim for disability compensation, VA will 
provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's VA treatment records, 
and the veteran has submitted private medical reports in 
support of her appeals.  The RO provided her with VA 
medical examinations in July 1996, May 1997, November 
1997, October 1998, and September 2001.  The reports of 
the medical examinations reflect that the examiners 
reviewed the veteran's medical records, recorded her past 
medical history, noted her current complaints, conducted 
physical examinations, and rendered appropriate diagnoses 
and opinions.  

Documents in the claims file indicate that the veteran has 
been awarded disability benefits by the Social Security 
Administration (SSA).  The RO attempted to obtain a copy 
of the veteran's SSA claims file, but was not successful.  
None of the available evidence indicates that the 
documents or medical evidence pertaining to the veteran's 
claim for SSA disability benefits pertain to the ratings 
assigned for irritable bowel syndrome or a neurogenic 
bladder, or her entitlement to special monthly 
compensation.  There is also no evidence that any medical 
reports considered by SSA would be anything but 
duplicative of the extensive medical documentation 
contained in the veteran's VA claims folder.  The Board 
finds, therefore, that the SSA documents and evidence are 
not shown to be relevant to the issues currently on 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) [VA has no duty to obtain evidence if the relevancy 
of the evidence is not shown].

As will be explained in much greater detail below, one of 
the fundamental issues to be considered in determining the 
rate of special monthly compensation to which the veteran 
is entitled is whether she has lost the use of the right 
arm.  Although the November 1997 and November 2001 VA 
examinations included examination of the right arm, the 
examiners did not provide a specific assessment in so many 
words as to whether the right arm disability constituted 
loss of use of the right arm.  The Board has therefore 
considered whether VA's duty to assist requires that yet 
another examination be conducted to determine whether the 
veteran has lost the use of her right arm.  See, e.g., 
38 C.F.R. § 4.2; Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992) [BVA decision was erroneous where it relied on 
incomplete examination].   

After having carefully considered the matter, the Board 
has concluded that the VA examiners provided sufficiently 
detailed clinical findings regarding the veteran's right 
arm functioning to allow a finder of fact to determine 
whether she has, in fact, lost the use of the right arm.  
Moreover, the Board is obviously aware of the veteran's 
state of health and her repeated requests to advance her 
appeal on the Board's docket.  Accordingly, the Board 
finds that additional development to obtain a specific 
medical opinion, with attendant delay in resolution of 
this matter, is not warranted.

The veteran has been accorded the opportunity to present 
evidence and argument.  She has submitted multiple 
statements in support of her appeal and she provided 
personal testimony before the undersigned in November 
2002.  She has not indicated the existence of any other 
evidence that is relevant to her appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that no 
reasonable possibility exists that any further assistance 
would aid her in substantiating her claims.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

1.  Entitlement to a disability rating in excess of 
30 percent for irritable bowel syndrome.

2.  Entitlement to a disability rating in excess of 
40 percent for a neurogenic bladder.

Relevant law and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The 
percentage ratings for each diagnostic code, as set forth 
in VA's Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, 
the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

Specific diagnostic criteria will be discussed where 
appropriate below.

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection for a 
neurogenic bladder and irritable bowel syndrome in 
February 2002 and October 2002, respectively.  Because she 
has appealed the initial ratings, the Board must consider 
the applicability of staged ratings covering the time 
period in which her claims and appeals have been pending.  
See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).


Irritable Bowel Syndrome

The medical evidence shows that the veteran suffers from 
irritable bowel syndrome, which the Board found in May 
2002 to have been incurred in service.  The medical 
evidence and the veteran's testimony at the October 2002 
hearing disclose that the disorder is manifested by nearly 
constant abdominal distress and constipation requiring the 
use of laxatives and enemas on a weekly basis.  The 
veteran contends that these symptoms warrant a higher 
rating than has been assigned.  The RO assigned a 
30 percent rating for the disorder, which is the maximum 
schedular rating available for irritable bowel syndrome.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (2002).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  
Any change in a diagnostic code by a VA adjudicator must 
be specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board 
has reached the conclusion that, based on the veteran's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology, she is most appropriately 
rated under Diagnostic Code 7319.  The veteran has been 
diagnosed with irritable bowel syndrome. 
See the report Dr. B.W.G. in March 1998, the report of an 
October 1998 VA examination and the report of a September 
2001 VA examination.  There is no other pertinent 
diagnosis.   

The Board observes in passing that 38 C.F.R. § 4.114 
requires the assignment of a single evaluation "which 
reflects the predominant disability picture".  In this 
case, it is clear from the medical evidence that the 
predominant disability picture is reflected in Diagnostic 
Code 7319, irritable bowel syndrome. 

Although the veteran has argued that she has lost bowel 
control, the medical evidence indicates that she does not 
suffer any impairment of sphincter control of the rectum 
or anus warranting consideration of Diagnostic Code 7332.  
Indeed, the predominant symptom, as reflected in the 
September 2001 VA examination report and other evidence of 
record, is constipation. 

The Board additionally observes that the veteran did not 
evidently request, and the RO did not consider, referral 
for consideration of an extra-schedular rating for 
irritable bowel syndrome.  See 38 C.F.R. § 3.321(b) 
(2002).  In the absence of a determination of the RO, the 
Board is without jurisdiction.  See VAOPGCPREC 6-96 
(August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996)  

The assigned 30 percent rating has been in effect since 
the day after the veteran left military service, February 
27, 1996.  Accordingly, Fenderson considerations 
pertaining to staged ratings are not for application in 
this case.

In summary, for the reasons expressed above, the Board 
concludes that a preponderance of the evidence is against 
the veteran's claim.  The benefit sought on appeal is 
denied. 

Neurogenic Bladder

With the grant of service connection for a neurogenic 
bladder in February 2002, the RO assigned a 40 percent 
rating.  The veteran contends that this disability should 
be rated at 60 percent.

According to Diagnostic Code 7542, a neurogenic bladder is 
to be rated as a voiding dysfunction.  See 38 C.F.R. 
§ 4.115b.  Voiding dysfunction is to be evaluated as urine 
leakage or frequency, or obstructed voiding.  See 
38 C.F.R. § 4.115a.

Urine leakage requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day warrants a 60 percent rating.  If 
the disorder requires the use of absorbent materials that 
must be changed two to four times a day, a 40 percent 
rating is applicable.  For urinary frequency, a maximum 
40 percent rating is applicable if the daytime voiding 
interval is less than one hour, or if the veteran awakens 
at night to void five or more times per night.  For 
obstructed voiding, the regulation provides a maximum 
30 percent rating for urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a.

The medical evidence shows that the veteran's neurogenic 
bladder is manifested by retention of urine until the 
bladder nearly reaches its capacity, in that the veteran 
does not sense having urine in the bladder until it is 
nearly full, followed by the urgent need to void.  Her 
private physician, R.L.K., M.D., attributed the problem to 
sphincteric over-activity, which could be managed with 
medication.  In a November 1998 report, Dr. K. stated that 
the symptoms were well controlled with medication.  

The RO provided the veteran a VA urology examination in 
September 2001, during which the examiner determined that 
the veteran did not wear an appliance due to her urinary 
problems, but she did wear absorbent pads that had to be 
changed two to four times a day.  During the November 2002 
hearing the veteran testified that the absorbent material 
had to be changed two to three times a day.    

Under the schedular criteria, urine leakage that requires 
the use of absorbent material that must be changed less 
than four times a day warrants no more than a 40 percent 
rating.  38 C.F.R. § 4.115a.  

The veteran testified in November 2002 that the examining 
urologist had told her in September 2001 that her 
disability warranted a 60 percent rating.  The Court has 
held that a veteran's account of what a physician 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence. 
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In any 
event, regardless of what the veteran may have been told 
by the examining urologist, the evidence does not show 
that the severity of any urine leakage supports the 
assignment of a 60 percent rating.  The authority to 
determine the appropriate rating for the urinary 
disability rests with VA adjudicators, not VA medical 
personnel.  See 38 C.F.R. § 4.6.  

As with the first issue on appeal, the veteran evidently 
did not request an extraschedular rating and the RO did 
not consider the matter, so the Board is without authority 
to address it.

There is no evidence that the criteria for a 60 percent 
rating were met at any time since the initiation of the 
veteran's claim.  Staged ratings are therefore not for 
application.   See Fenderson, 12 Vet. App. at 126-27.  

For these reasons the Board has determined that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 
40 percent for a neurogenic bladder.

3.  Entitlement to special monthly compensation at a rate 
in excess of that authorized by 38 U.S.C. § 1114(m).

Relevant Law and Regulations

Special monthly compensation under 38 U.S.C.A. § 1114(k) 
is payable for each anatomical loss or loss of use of one 
hand, one foot, both buttocks, one or more creative 
organs, blindness of one eye having only light perception, 
deafness of both ears, having absence of air and bone 
conduction, complete organic aphonia with constant 
inability to communicate by speech or, in the case of a 
woman veteran, the anatomical loss of one or both breasts 
(including loss by mastectomy).  This special compensation 
is payable in addition to the basic rate of compensation 
otherwise payable on the basis of degree of disability, 
provided that the combined rate of compensation does not 
exceed the monthly rate set forth in 38 U.S.C.A. § 1114(l) 
when authorized in conjunction with any of the provisions 
of 38 U.S.C.A. § 1114(a) through (j) or (s).  When there 
is entitlement under 38 U.S.C.A. § 1114(l) through (n) or 
an intermediate rate under (p), such additional allowance 
is payable for each such anatomical loss or loss of use 
existing in addition to the requirements for the basic 
rates, provided the total does not exceed the monthly rate 
set forth in 38 U.S.C.A. § 1114(o).  The limitations on 
the maximum compensation payable under this paragraph are 
independent of and do not preclude payment of additional 
compensation for dependents under 38 U.S.C.A. § 1115, or 
the special allowance for aid and attendance provided by 
38 U.S.C.A. § 1114(r).  38 U.S.C.A. § 1114(k), 38 C.F.R. 
§ 3.350(a).

Special monthly compensation is payable at a specified 
rate if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of 
use of both feet, or of one hand and one foot, or is blind 
in both eyes, or is permanently bedridden or so helpless 
as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1114(l), 38 C.F.R. § 3.350(b).  

The veteran will be found to be bedridden if the condition 
actually requires that she remain in bed, but not if she 
voluntarily stays in bed or if a physician merely 
recommends bed rest.  She will be found to be in need of 
regular aid and attendance if she is unable to dress or 
bathe herself; if she frequently needs adjustment of a 
prosthetic or orthopedic appliance that by the nature of 
the disability she is unable to perform without 
assistance; if she is unable to feed herself or to attend 
to the wants of nature; or if she requires protection from 
the hazards of her daily environment.  38 C.F.R. 
§ 3.352(a).

Special monthly compensation is payable at a higher rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of 
use of both hands, or of both legs at a level, or with 
complications, preventing natural knee action with 
prostheses in place, or of one arm and one leg at levels, 
or with complications, preventing natural elbow and knee 
action with prostheses in place, or has suffered blindness 
in both eyes, rendering such veteran so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(m), 38 C.F.R. § 3.350(c).  

Special monthly compensation is payable at a rate higher 
than that specified in 38 U.S.C.A. § 1114(m) if the 
veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both 
arms at levels, or with complications, preventing natural 
elbow action with prostheses in place; has suffered the 
anatomical loss of both legs so near the hip as to prevent 
the use of prosthetic appliances; has suffered the 
anatomical loss of one arm and one leg so near the 
shoulder and hip as to prevent the use of prosthetic 
appliances; has suffered the anatomical loss of both eyes; 
or has suffered blindness without light perception in both 
eyes.  Amputation is a prerequisite except for loss of use 
of both arms and blindness without light perception in 
both eyes.  38 U.S.C.A. § 1114(n), 38 U.S.C.A. § 3.350(d).

Special monthly compensation is payable at the maximum 
rate if, as the result of service-connected disability, 
the veteran has suffered disability under conditions which 
would entitled such veteran to two or more of the rates 
provided in 38 U.S.C.A. §§ (l)-(n), no condition being 
considered twice in the determination, or if the veteran 
has suffered blindness and deafness, or if the veteran has 
suffered the anatomical loss of both arms so near the 
shoulder as to prevent the use of prosthetic appliances.  
Paralysis of both lower extremities together with loss of 
anal and bladder sphincter control will entitle the 
veteran to the maximum rate.  Determinations must be based 
upon separate and distinct disabilities, which requires 
that if a veteran who has suffered the loss of use of two 
extremities is being considered for the maximum rate 
payable pursuant to 38 U.S.C.A. § 1114(o) on account of 
the regular need for aid and attendance, the need for 
regular aid and attendance must result from pathology 
other than that of the extremities.  The fact that two 
separate and distinct entitling disabilities result from a 
common etiological agent will not preclude maximum 
entitlement.  38 U.S.C.A. § 1114(o), 38 C.F.R. § 3.350(e).

In addition to the statutory rates payable in accordance 
with 38 U.S.C.A. §§ 1114(l)-(n), an additional single 
permanent disability independently ratable at 100 percent 
will afford entitlement to the next higher statutory rate 
payable under 38 U.S.C.A. § 1114.  In no event may the 
amount payable exceed that provided in 38 U.S.C.A. 
§ 1114(o).  The single permanent disability independently 
ratable at 100 percent must be separate and distinct and 
involve different anatomical segments or bodily systems 
from the conditions establishing entitlement under 
38 U.S.C.A. §§ 1114(l)-(n).  If the multiple entitlement 
is based on loss or loss of use of extremities that is 
caused by the same etiological disease or injury, that 
disease or injury may not serve as the basis for the 
independent rating unless it is so rated without regard to 
the loss or loss of use.  Anatomical loss or loss of use, 
or a combination thereof, of three extremities shall 
entitle a veteran to the next higher rate without regard 
to whether that rate is a statutory rate or an 
intermediate rate, not to exceed the amount shown in 
38 U.S.C.A. § 1114(p).  38 U.S.C.A. § 1114(p), 38 C.F.R. 
§ 3.350(f). 

A veteran receiving the maximum rate under 38 U.S.C.A. 
§ 1114(o) or (p) who is in need of regular aid and 
attendance or a higher level of care is entitled to an 
additional allowance during periods he or she is not 
hospitalized at United States Government expense.  The 
regular or higher level aid and attendance allowance is 
payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis 
for entitlement to the maximum rate under 38 U.S.C.A. 
§ 1114(o) or (p), or was based on an independent factual 
determination.  A veteran receiving compensation at the 
intermediate rate between 38 U.S.C.A. § 1114(n) and (o) 
plus special monthly compensation under 38 U.S.C.A. 
§ 1114(k) who establishes a factual need for regular aid 
and attendance or a higher level of care, is also entitled 
to an additional allowance during periods he or she is not 
hospitalized at United States Government expense.  
38 U.S.C.A. § 1114(r).

Factual Background

Overview

The medical evidence shows that the veteran was found to 
have breast cancer in 1995, for which she underwent a 
right modified radical mastectomy and chemotherapy.  
Breast reconstruction surgery was performed in December 
1996, for which the abdominis rectus muscle was used.  She 
had abdominoplasty performed twice in an effort to 
reconstruct the breast, but developed post-surgical 
necrosis in the reconstructed breast that required 
debridement of the reconstructed tissue.  The 
abdominoplasty resulted in significant weakness in the 
muscles of the abdomen, difficulty in maintaining an 
upright posture, kyphosis of the thoracic spine, the 
inability to stand and walk appropriately, and the 
inability to ambulate more than a few feet.  In addition, 
she suffered from dizziness, loss of memory, confusion, 
irritability, depression, and balance problems.  She 
subsequently experienced a recurrence of the breast 
cancer, for which she underwent radiation treatment and 
chemotherapy.  Her case has been advanced on the Board's 
docket due to the prognosis of her medical condition.

Documents in the claims file indicate that the veteran's 
service-connected disabilities currently consist of the 
following disorders:  post-operative residuals of a right 
radical mastectomy for breast cancer, (rated as 
100 percent disabling); loss of use of both lower 
extremities (100 percent); post-traumatic stress disorder 
(50 percent); right arm weakness due to axillary lymph 
node dissection (40 percent); neurogenic bladder 
(40 percent); post-operative abdominoplasty weakness 
(30 percent); irritable bowel syndrome (30 percent); 
limited right ankle motion (10 percent); scar, donor site, 
TRAM flap (10 percent); and endometrial atrophy (zero 
percent).  

The veteran has also been awarded special monthly 
compensation for the loss of use of a creative organ due 
to the endometrial atrophy, in accordance with 38 U.S.C.A. 
§ 1114(k); special monthly compensation for having one 
disability rated at 100 percent (breast cancer residuals), 
and an additional disability rated at 60 percent or more 
(loss of use of the lower extremities), in accordance with 
38 U.S.C.A. § 1114(s); special monthly compensation for 
the loss of use of both feet, in accordance with 
38 U.S.C.A. § 1114(l); and special monthly compensation in 
accordance with 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(4) at the rate equal to 38 C.F.R. § 1114(m) for 
having lost the use of the feet (38 U.S.C.A. § 1114(l)) 
and having an additional disability rated at 100 percent 
(residuals of breast cancer).

Specific medical and procedural history

During a November 1997 VA neurology examination the 
veteran reported having right upper extremity numbness and 
weakness since the original mastectomy.  Since the 
reconstruction surgery she had been unable to rise from a 
lying position due to pain and weakness in the abdominal 
muscles.  She leaned forward continuously, and was unable 
to tense her abdominal muscles.  On examination she was 
able to heel and toe and tandem walk, with pain.  She was 
also able to rise from a squat, with difficulty.  She 
complained of pain and tightening of the muscles in her 
legs with walking.  On examination there was limited 
motion in the right shoulder, and diminished strength in 
the right upper extremity that ranged from 4+/5 to 4-/5.  
She also had diminished cold sensation in the triceps area 
of the right arm, and decreased pinprick sensation in the 
lateral aspect of the arm.  The examiner attributed these 
findings to peripheral neuropathy secondary to the 
chemotherapy and brachial plexopathy.  The veteran also 
had decreased vibratory sensation in the feet.  When 
seated, the strength and deep tendon reflexes in the lower 
extremities were normal.  

As the result of a November 1997 VA aid and attendance 
examination the examiner determined that the veteran 
required assistance in protecting herself from the hazards 
of her daily environment due to dizziness, loss of memory, 
and difficulty ambulating more than a short distance.  She 
was then in a wheelchair, but could stand in a stooped 
posture.  Her activities were very limited, and she did 
not do any housework.  Examination of the right upper 
extremity revealed limited motion of the right shoulder, 
but no abnormalities in the elbow, wrist, or hand.  The 
examiner also found that she required assistance in 
feeding, bathing, dressing, and attending to the wants of 
nature due to the limited motion of the right shoulder.  
There was no evidence of muscle atrophy or contractions.  
The examiner determined that her mobility problems were 
due to the abdominoplasty with resection of the abdominis 
rectus muscle.

A medical examination in November 1997 revealed slightly 
decreased strength in the right upper extremity.

In a March 1998 statement the veteran's spouse reported 
that she required the regular assistance of another person 
to attend to the wants of nature; to adjust, lift, and 
carry her wheelchair; to protect her from hazards when she 
used the wheelchair or a motorized scooter; to assist her 
in rising or lying down; to keep her from falling due to 
problems with her feet caused by the abdominal surgery; to 
assist her in getting in or out of the bathtub; to assist 
her when using a wheelchair ramp; in lifting or carrying 
in heavy object; and in dressing due to right arm 
weakness.

In a March 1998 rating decision the RO awarded entitlement 
to special monthly compensation in accordance with 
38 U.S.C.A. § 1114(l) based on the veteran being in need 
of regular aid and attendance.  According to the rating 
decision, the RO found that she was in need of regular aid 
and attendance due to the limited ability to ambulate, the 
inability to stand or walk appropriately, confusion, and 
functional restrictions due to the right upper extremity.  
The effective date for the grant of special monthly 
compensation based on the need for regular aid and 
attendance was in February 1996, following the veteran's 
separation from service.

A June 1998 VA treatment record discloses that the veteran 
used a wheelchair 95 percent of the time, but that she was 
able to walk up to one block on good days and around the 
house.  Examination of the right upper extremity revealed 
limited motion of the right shoulder, and strength of 4/5-
4-/5.  The veteran was then able to ambulate 25 feet 
alone, and 150 feet behind her wheelchair.

In an August 2001 decision the Board granted entitlement 
to special monthly compensation based on the loss of use 
of the feet in accordance with 38 U.S.C.A. § 1114(l).  The 
Board determined that the injury to the abdominal muscles 
had resulted in the functional loss of use of both feet, 
such as to preclude locomotion without a wheelchair.  The 
Board expressly found that there was no musculoskeletal or 
other disorder of the lower extremities that significantly 
impaired their function, but that the abdominoplasty had 
resulted in severe damage to the veteran's abdominal 
muscles and the inability to stand or walk without 
assistance, rendering her wheelchair-dependent.

In effectuating the Board's August 2001 decision, in the 
August 2001 rating decision here on appeal the RO granted 
service connection for loss of use of the feet, and rated 
the disorder as 100 percent disabling effective in 
February 1996 in accordance with Diagnostic Code 5110.  
38 C.F.R. § 4.71a.  The RO also awarded entitlement to 
special monthly compensation for loss of use of the feet 
pursuant to 38 U.S.C.A. § 1114(l) effective in February 
1996, and terminated the special monthly compensation that 
had previously been established pursuant to 38 U.S.C.A. 
§ 1114(l) based on the need for regular aid and 
attendance.  The RO did so because a grant of special 
monthly compensation based on the loss of use of the feet 
was more favorable to the veteran, in that special monthly 
compensation based on the need for aid and attendance 
would be suspended if the veteran were hospitalized for 
her service-connected disability.  

Under the authority of 38 U.S.C.A. § 1114(p), the RO then 
increased the rate of special monthly compensation to that 
payable pursuant to 38 U.S.C.A. § 1114(m) because the 
veteran had lost the use of the feet and also had an 
additional, separately rated disability rated as 
100 percent disabling (the residuals of breast cancer).  
The RO also awarded special monthly compensation pursuant 
to 38 U.S.C.A. § 1114(k) based on her having lost the use 
of a creative organ due to endometrial atrophy caused by 
the chemotherapy.

During a November 2001 VA examination the veteran 
complained of pain, numbness, and weakness in the entire 
right upper extremity, to which she attributed the need 
for regular aid and attendance.  She reported having 
difficulty dressing, writing, and lifting anything heavy.  
She used a hand brace and had undergone physical therapy, 
without an improvement in her symptoms.

Examination again revealed no evidence of atrophy in the 
muscles of the right arm.  There was limited motion of the 
right shoulder, but no limited movement of the right 
elbow, right wrist, or hand.  Grip strength on the right 
was 4+/5, pinch was 4+/5, ulnar intrinsic strength in the 
digits was 4/5, wrist strength was 4/5, elbow strength was 
4/5, and shoulder strength was 3+/5 or 4-/5.  The examiner 
stated that some of the weakness was due to pain, but that 
it was not possible to determine how much was due to pain 
versus actual muscle weakness.  There was also decreased 
sensation in a stocking-glove distribution in the right 
upper extremity from the shoulder to the fingers, and a 
complete loss of sensation in the posterior aspect from 
the axilla to the elbow.  The examination resulted in 
diagnoses of motor and sensory impairment of the right 
upper extremity due to nerve damage from the breast 
reconstruction surgery, and bursitis/tendonitis of the 
right shoulder.  The examiner determined that the 
disability of the right upper extremity would result in 
moderate to significant functional impairment for many 
uses.

The veteran submitted a November 2001 medical report from 
J.F., M.D., in which he reported that she was limited in 
bathing and dressing due to problems with the right upper 
extremity.  He recommended that she continue to receive 
assistance with bathing and dressing, but he did not find 
that she was unable to bathe or dress herself due solely 
to the disability of the right upper extremity.  Other 
than some tightness in movement of the right shoulder and 
slight paresthesia in the proximal, inner arm, he did not 
document any abnormalities regarding the right upper 
extremity.

The veteran underwent a VA muscles examination in December 
2001, as a result of which the examiner found no objective 
evidence of passive limitation of motion in the right arm.  
The examiner at that time attributed her confinement to a 
wheelchair and difficulty writing, dressing, and lifting 
to the injury to the abdominal muscles.  She was then 
chronically bent over at a 45 degree angle.

The veteran provided testimony at a hearing before the 
undersigned in November 2002.  She then stated that a 
caregiver assisted her in bathing and dressing and 
preparing her food.  She stated that she required 
assistance due to problems with her right arm and the 
abdominoplasty, and referred to pain in the arm and 
stomach and limited motion of the arm.  She was able to 
take a few steps around the house, but was otherwise 
confined to the wheelchair.  She required assistance in 
doing anything outside the house, such as doctor's visits 
or shopping.  She stated that she was unable to walk due 
to the abdominal surgery.  She was unable to drive due to 
pain medication, and became confused due to the morphine 
she used.  She also experienced short-term memory loss, 
but was usually able to eventually remember what she 
needed to know.


Analysis

The veteran's contentions

The veteran contends, in essence, that she is entitled to 
the special monthly compensation rate provided by 
38 U.S.C.A. § 1114(o) because she is entitled to two or 
more of the rates specified in 38 U.S.C.A. § 1114(l)-(n).  
In this regard she has asserted that the RO erred in 
terminating her special monthly compensation based on the 
need for regular aid and attendance, which is payable 
pursuant to 38 U.S.C.A. § 1114(l), when special monthly 
compensation was granted for her having lost the use of 
her feet, which is also payable pursuant to 38 U.S.C.A. 
§ 1114(l).  

The veteran has also argued that she is entitled to 
special monthly compensation due to the loss of bowel and 
bladder control.  As an alternative, she contends that she 
is entitled to the full special monthly compensation rate 
provided by 38 U.S.C.A. § 1114(p) because she has lost the 
use of three extremities, or because she has three 
disabilities independently rated at 100 percent.  

The veteran further contends that because she is entitled 
to the special monthly compensation rate specified in 
38 U.S.C.A. § 1114(o) or (p), and she is in need of 
regular aid and attendance, that she is entitled to the 
maximum rate of special monthly compensation payable 
pursuant to 38 U.S.C.A. § 1114(r).

Discussion

(i.)  Entitlement to two or more of the 38 U.S.C.A. 
§ 1114(l)-(n) rates

As will be explained below, the evidence does not show 
that the veteran has suffered the anatomical loss or loss 
of use of both hands, or of both legs, or of one arm and 
one leg, or blindness in both eyes, rendering her so 
helpless as to be in need of regular aid and attendance so 
as to qualify her for the special monthly compensation 
otherwise payable pursuant to 38 U.S.C.A. § 1114(m), nor 
does she so claim.  

In addition, the evidence does not show that she has 
suffered the anatomical loss or loss of use of both arms, 
the anatomical loss of both legs, the anatomical loss of 
one arm and one leg, the anatomical loss of both eyes, 
blindness, or deafness so as to qualify her for the 
special monthly compensation payable pursuant to 
38 U.S.C.A. § 1114(n), nor does she so claim.  The Board 
finds, therefore, that the requirements for special 
monthly compensation based on the criteria shown in 
38 U.S.C.A. § 1114(m) and (n) are not met.  Because the 
stated criteria for special monthly compensation pursuant 
to 38 U.S.C.A. § 1114(m) and (n) are not met, the amount 
payable cannot be elevated to that payable pursuant to 
38 U.S.C.A. § 1114(o) by operation of 38 U.S.C.A. 
§ 1114(p) for having an additional service-connected 
disability rated at 100 percent.

The veteran contends that she is entitled to the rate 
specified in 38 U.S.C.A. § 1114(o) because she is entitled 
to two of the rates provided in 38 U.S.C.A. § 1114(l) for 
(1) the loss of use of the feet and (2) the need for 
regular aid and attendance.  She further contends that the 
RO erred in terminating the special monthly compensation 
based on the need for regular aid and attendance when 
awarding special monthly compensation for having lost the 
use of the feet.

The evidence shows that the veteran is in need of regular 
aid and attendance, and she has been found to have lost 
the use of the feet, both of which entitle her to special 
monthly compensation in accordance with 38 U.S.C.A. 
§ 1114(l).  In order to qualify for two rates provided in 
that section, however, the evidence must show that the 
need for regular aid and attendance and the loss of use of 
the feet are based on separate and distinct disabilities.  
If a veteran who has suffered the loss of use of two 
extremities is being considered for the maximum rate 
payable pursuant to 38 U.S.C.A. § 1114(o) on account of 
the regular need for aid and attendance, the need for 
regular aid and attendance must result from pathology 
other than that of the extremities.  38 U.S.C.A. § 1114(o) 
(West 1991); 38 C.F.R. § 3.350(e)(3) (2002).

The March 1998 rating decision in which the RO awarded 
entitlement to special monthly compensation based on the 
need for regular aid and attendance indicates that the RO 
relied on the results of the November 1997 medical 
examination in doing so.  Although the RO did not find 
that the veteran had lost the use of the feet, the RO 
determined that the veteran had significant difficulty 
with ambulation and movement due to the injury to the 
abdominal muscles.  The RO also found that, due to 
restrictions in the right upper extremity, she had 
difficulty feeding, dressing, bathing, and toileting.  The 
grant of special monthly compensation based on the need 
for regular aid and attendance was, therefore, based at 
least partially on the veteran's mobility restrictions 
caused by the injury to the abdominal muscles.

The veteran has argued that the grant of special monthly 
compensation due to the need for regular aid and 
attendance in March 1998 could not have been based on her 
mobility restrictions because loss of use of the feet was 
not awarded until August 2001.  The documents and evidence 
show, however, that although the RO did not determine that 
she had lost the use of the feet in March 1998, in that 
she was able to ambulate a significant distance without 
aid, the RO found that the mobility restrictions caused by 
the injury to the abdominal muscles caused major 
impairment in her ability to provide self-care.  The 
injury to the abdominal muscles and the resulting 
functional limitations in the lower extremities were, 
therefore, bases for the award of special monthly 
compensation due to the need for regular aid and 
attendance.

In an August 1998 rating decision the RO denied 
entitlement to special monthly compensation based on the 
loss of use of the feet because the evidence then showed 
that the veteran could walk 25 feet unaided, and 150 feet 
behind her wheelchair.  The RO found that the function 
remaining in the lower extremities was not equal to that 
of an amputation stump with a suitable prosthetic device.  
The veteran appealed that decision to the Board.  In 
granting entitlement to special monthly compensation based 
on loss of use of the feet, in the August 2001 decision 
the Board found that the injury to the abdominal muscles 
prevented the veteran from standing or walking, and that 
it was necessary for her to use a wheelchair for 
locomotion.  The Board also found that the veteran did not 
have any musculoskeletal or other disorders of the lower 
extremities that significantly impaired their function.  
The Board determined that the injury to the abdominal 
muscles resulted in the functional loss of use of the feet 
that precluded locomotion without the aid of a wheelchair, 
which is the criterion for determining loss of use of the 
feet.  38 C.F.R. § 3.350(a)(2) (2002).

The evidence and the documents in the claims file thus 
show that the RO's award of special monthly compensation 
based on the need for regular aid and attendance, and the 
Board's award of special monthly compensation for loss of 
use of the feet, were both based at least partially on the 
veteran's mobility limitations caused by the injury to the 
abdominal muscles.  The evidence does not show that due to 
the functional limitations in the right upper extremity 
alone, without consideration of the injury to the 
abdominal muscles, the veteran would be unable to dress, 
feed, or bathe herself; that she would need assistance in 
the adjustment of a prosthetic or orthopedic appliance; 
that she would need assistance in attending to the wants 
of nature; or that she would require protection from the 
hazards of her daily environment.  38 C.F.R. § 3.352 
(2002).  The veteran has the full use of the left upper 
extremity, and normal range of motion of the right elbow, 
wrist, and hand.

In short, the awards of special monthly compensation based 
on the need for regular aid and attendance and due to loss 
of use of the feet were both based on the mobility 
restrictions caused by the injury to the abdominal 
muscles.  The grants of special monthly compensation were 
therefore not based on separate and distinct disabilities.   
The veteran's disability does not qualify for two rates 
provided in 38 U.S.C.A. § 1114(l).  See also 38 C.F.R. 
§ 3.350(e)(3) (2002).  

The Board has accordingly determined that the criteria for 
entitlement to special monthly compensation in accordance 
with 38 U.S.C.A. § 1114(o) based on the veteran having 
conditions qualifying her for two or more of the rates 
specified in 38 U.S.C.A. § 1114(l)-(n) are not met.  The 
Board has also determined that the RO correctly terminated 
the grant of special monthly compensation based on the 
need for regular aid and attendance when granting special 
monthly compensation due to loss of use of the feet, both 
of which are payable pursuant to 38 U.S.C.A. § 1114(l), in 
that the special monthly compensation was not based on 
separate and distinct disabilities.  

Although the veteran testified that the termination of one 
with the award of the other resulted in a reduction in her 
compensation benefits, this is not reflected in the 
record.  The amount of compensation payable pursuant to 
38 U.S.C.A. § 1114(l) is the same, regardless of whether 
qualification is based on loss of use of the feet or the 
need for regular aid and attendance.  The revision in the 
basis for awarding special monthly compensation in 
accordance with 38 U.S.C.A. § 1114(l) did not, therefore, 
cause a reduction in her compensation benefits.  To the 
extent that the veteran is contending that VA "took away" 
a benefit, the record reflects that the benefit in fact 
remained the same.  However, the reason for the benefit 
was changed pursuant to the Board's previous decision. 

(ii.)  Entitlement to the 38 U.S.C.A. § 1114(o) rate due 
to paralysis and the loss of bowel and bladder control

Special monthly compensation is also payable pursuant to 
38 U.S.C.A. § 1114(o) if the veteran has suffered 
paralysis of both lower extremities together with loss of 
anal and bladder sphincter control.  Although she has been 
awarded service connection and special monthly 
compensation for having lost the use of the feet, the 
medical evidence does not indicate that her lower 
extremities are paralyzed.  The neurological examination 
in November 1997 revealed that she was able to ambulate 
without assistance for a short distance and rise from a 
squat with difficulty, and the strength and deep tendon 
reflexes in her lower extremities were normal.  The Board 
has previously found that the injury to the abdominal 
muscles resulted in the functional loss of use of the 
feet, and expressly found no neurological or other 
disorder of the lower extremities.

As was discussed in connection with the first two issues 
on appeal, the medical evidence does not reflect the loss 
of anal or bladder sphincter control.  In terms of bowel 
control, the evidence discloses that the irritable bowel 
syndrome is manifested by constipation, not bowel 
incontinence due to the lack of anal sphincter control.  
Regarding bladder control, urodynamic studies and a 
cystogram in December 1997 did not disclose the lack of 
urinary sphincter control.  During the November 1997 VA 
neurology examination the veteran reported that she had 
difficulty voiding due to decreased strength in the 
abdominal muscles, and that at times she was unable to 
void.  In his January 1998 report Dr. K. stated that a 
cystometrogram was normal other than showing unusual and 
unnecessary sphincteric activity, and attributed her 
urinary problems to sphincteric over-activity.  In other 
words, there was excessive bladder sphincter control 
rather than a loss of such control.  

Because the evidence does not show that the veteran has 
suffered the paralysis of the lower extremities or the 
loss of bowel or bladder control, she is not entitled to 
the rate of special monthly compensation provided in 
38 U.S.C.A. § 1114(o) based on such.  38 C.F.R. 
§ 3.350(e)(2) (2002).

(iii.)  Entitlement to the 38 U.S.C.A. § 1114(p) rate for 
having lost the use of three extremities

The veteran further contends that she is entitled to the 
full rate specified in 38 U.S.C.A. § 1114(p) because she 
has lost the use of three extremities, those being both 
lower extremities and the right upper extremity. 

Service connection and special monthly compensation has 
been awarded for loss of use of the feet.  The issue of 
whether the veteran is entitled to special monthly 
compensation for the loss of use of three extremities is, 
therefore, dependent on the status of her right upper 
extremity.

The Board observes in passing that service connection has 
been granted for right arm weakness.  The RO denied the 
veteran's claim of entitlement to VA benefits for the loss 
of use of her right arm in August 1998 and February 2002; 
the veteran did not appeal those decisions.  The current 
issue on appeal involves a different matter  and the Board 
is not bound any finality attaching to those decisions.

Loss of use of a hand will be found to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of 
grasping, manipulation, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  For 
example, complete ankylosis of two major joints of an 
extremity will constitute loss of use.  See 38 C.F.R. 
§ 3.350(a)(2) (2002).

The VA neurology examination in November 1997 revealed 
limited motion in the right shoulder, and diminished 
strength in the right upper extremity that ranged from 
4+/5 to 4-/5, and reduced sensation in the right arm.  The 
aid and attendance examination showed limited motion of 
the right shoulder, but no abnormalities in the elbow, 
wrist, or hand, and no evidence of muscle atrophy or 
contractions.  Examination in November 2001 again revealed 
limited motion of the right shoulder and decreased 
sensation, but no evidence of atrophy or limited movement 
of the right elbow, wrist, or hand.  Strength in the arm 
ranged from 3+/5 to 4+/5.  

The medical evidence thus indicates that the veteran has 
moderate to significant functional limitations in the 
right upper extremity, primarily due to limited motion of 
the right shoulder and decreased strength.  Crucially, the 
evidence also shows, however, that she has full range of 
motion and significant strength in the right elbow, wrist, 
and hand.  She has not experienced the ankylosis of any 
joint in the right upper extremity.  The remaining 
function of the right hand would not, therefore, be 
equally well served by an amputation stump below the elbow 
with use of a prosthesis.  The Board finds, therefore, 
that the veteran has not lost the use of the right upper 
extremity.  38 C.F.R. § 3.350(a)(2) (2002).

In summary, although the veteran has been found to have 
lost the use of both feet, the evidence does not establish 
that she has lost the use of either upper extremity, in 
particular the right upper extremity as she has contended.  
The Board has determined, therefore, that the criteria for 
special monthly compensation pursuant to 38 U.S.C.A. 
§ 1114(p) for having lost the use of three extremities are 
not met.

(iv.)  Entitlement to the 38 U.S.C.A. § 1114(p) rate for 
having three disabilities independently rated at 
100 percent

Although the statutory basis for her assertion is not 
clear, the veteran has argued that she is entitled to the 
maximum rate shown in 38 U.S.C.A. § 1114(p) because she 
has three disabilities independently rated at 100 percent.  

In her December 2002 submission to the Board the veteran 
reported having a 100 percent rating for breast cancer, a 
100 percent rating for the loss of use of both legs, and a 
100 percent rating for loss of a creative organ.  The 
documents in the claims file, however, show that she has 
been awarded a 100 percent rating for the residuals of 
breast cancer, and a 100 percent rating for loss of use of 
the feet.  Although she has been awarded service 
connection for endometrial atrophy, the endometrial 
atrophy is rated as non-compensable.  She does not, 
therefore, have three disabilities separately rated as 
100 percent disabling.

The veteran has been awarded special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(k) for having lost the use 
of a creative organ.  The award of special monthly 
compensation is not, however, the same thing as a 100 
percent rating.  To the extent that the veteran so 
contends, she has furnished no legal support for her 
position, and the Board is aware of none.  

In accordance with 38 C.F.R. § 4.116, the maximum rating 
available for an injury or disease of the uterus is 
30 percent.  In addition, after three months following 
removal of the uterus, a maximum 30 percent rating 
applies.  After three months following surgery, a 
100 percent rating is not available for an injury, 
disease, or removal of the uterus.  The veteran's implied 
assertion that she is entitled to a 100 percent schedular 
disability rating for endometrial atrophy is, therefore, 
not correct as a matter of law.  

Moreover, assuming, for the sake of argument, that the 
veteran did have three service-connected disabilities 
rated at 100 percent, that still would not entitle her to 
the maximum rate authorized by 38 U.S.C.A. § 1114(p).  She 
was awarded special monthly compensation pursuant to 
38 U.S.C.A. § 1114(l) due to her mobility restrictions 
caused by the injury to the abdominal muscles, which also 
resulted in the grant of service connection and the 
100 percent rating for the loss of use of the feet.  That 
disability cannot, therefore, be considered in increasing 
the special monthly compensation above that payable 
pursuant to 38 U.S.C.A. § 1114(l), in that the additional 
disability rated at 100 percent must be for a separate and 
distinct disability.  38 C.F.R. § 3.350(f)(4) (2002).  The 
special monthly compensation could be elevated to the 
38 U.S.C.A. § 1114(m) rate for the 100 percent rating for 
the residuals of breast cancer [which is the basis for the 
rate now payable in accordance with 38 U.S.C.A. 
§ 1114(m)].  The compensation could be further increased 
to the 38 U.S.C.A. § 1114(n) rate for the additional 
disability rated at 100 percent, assuming that the 
disability is distinct and separate from the mobility 
restrictions or residuals of breast cancer.  Having three 
service-connected disabilities independently rated at 
100 percent would, therefore, entitle the veteran to a 
rate of special monthly compensation no higher than that 
payable pursuant to 38 U.S.C.A. § 1114(n).

(v.)  Entitlement to the maximum rate payable pursuant to 
38 U.S.C.A. § 1114(r)

If the veteran is entitled to the full rate of special 
monthly compensation specified in 38 U.S.C.A. § 1114(o) or 
(p) and, in addition, she requires the regular aid and 
attendance of another person, she may be eligible for the 
maximum rate of special monthly compensation authorized by 
38 U.S.C.A. § 1114(r).  The maximum rate authorized in 
38 U.S.C.A. § 1114(r) is also payable if the veteran is 
receiving compensation at the intermediate rate between 
38 U.S.C.A. § 1114(n) and (o) plus special monthly 
compensation under 38 U.S.C.A. § 1114(k) and she is in 
need of regular aid and attendance.

As shown above, the Board has determined that the veteran 
is not entitled to the rate of special monthly 
compensation authorized in 38 U.S.C.A. § 1114(o).  The 
provisions of 38 U.S.C.A. § 1114(p) were utilized in 
increasing the amount payable pursuant to 38 U.S.C.A. 
§ 1114(l) for having lost the use of the feet to that 
payable in accordance with 38 U.S.C.A. § 1114(m) (the next 
statutory level) because she had another disability 
independently rated at 100 percent.  She was not, however, 
awarded the full rate payable under 38 U.S.C.A. § 1114(p), 
which is equal to that payable per 38 U.S.C.A. § 1114(o).  

In order to qualify for the full 38 U.S.C.A. § 1114(p) 
rate, she would have to meet the statutory requirements 
for special monthly compensation at the 38 U.S.C.A. 
§ 1114(n) rate, which could then be elevated to the full 
rate payable pursuant to 38 U.S.C.A. § 1114(p) due to her 
additional disability independently rated at 100 percent.  
As previously stated, the evidence does not show that that 
she has suffered the anatomical loss or loss of use of 
both arms, the anatomical loss of both legs, the 
anatomical loss of one arm and one leg, the anatomical 
loss of both eyes, blindness, or deafness so as to qualify 
her for the special monthly compensation authorized by 
38 U.S.C.A. § 1114(n), nor does she so claim.  

The veteran is entitled to special monthly compensation in 
accordance with 38 U.S.C.A. § 1114(k) for having lost a 
breast and a creative organ.  She is not, however, 
entitled to compensation at the intermediate rate between 
38 U.S.C.A. § 1114(n) and (o) because she does not meet 
the basic criteria for entitlement at the 38 U.S.C.A. 
§ 1114(n) rate.  The Board finds, therefore, that the 
criteria for entitlement to special monthly compensation 
pursuant to the provisions of 38 U.S.C.A. § 1114(r) are 
not met.

In summary, the evidence does not show that the veteran is 
entitled to two or more of the 38 U.S.C.A. § 1114(l)-(n) 
rates; the 38 U.S.C.A. § 1114(o) rate due to paralysis and 
the loss of bowel and bladder control; the 38 U.S.C.A. 
§ 1114(p) rate for having lost the use of three 
extremities; the 38 U.S.C.A. § 1114(p) rate for having 
three disabilities independently rated at 100 percent; or 
the maximum rate payable pursuant to 38 U.S.C.A. 
§ 1114(r).  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to special monthly compensation at a rate in 
excess of that payable pursuant to 38 U.S.C.A. § 1114(m).

The Board wishes to make it clear that it has the greatest 
sympathy for the veteran.  Its decision has been based on 
its application of the law to the facts of this case.  The 
benefit of the doubt rule articulated above is 
inapplicable to this case because the preponderance of the 
evidence is against the veteran's claims and/or the claims 
must be denied by operation of law.


ORDER

The appeal to establish entitlement to a disability rating 
in excess of 30 percent for irritable bowel syndrome is 
denied.

The appeal to establish entitlement to a disability rating 
in excess of 40 percent for a neurogenic bladder is 
denied.

The claim of entitlement to special monthly compensation 
at a rate in excess of that payable pursuant to 
38 U.S.C.A. § 1114(m) is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

